Citation Nr: 1123320	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-38 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1971 to June 1978 and from June 1979 to August 1993.  Service in the Republic of Vietnam and Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claim.  During the course of the appeal, the Veteran moved to Indiana; original jurisdiction now resides in the Indianapolis, Indiana RO.

The Veteran was scheduled to appear at the Indianapolis RO for a videoconference hearing before a Veterans Law Judge in October 2008.  The Veteran was subsequently afforded a formal RO hearing in October 2008.  At that time, he indicated his intent to withdraw his request for a videoconference hearing and his satisfaction with the local RO hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim on appeal must be remanded for further development.

Reasons for remand

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As to element (1), it is undisputed that the Veteran is currently diagnosed with sleep apnea.  See, e.g., the private treatment record dated June 2006.  Accordingly, element (1) is met.

With respect to element (2), the Veteran's service treatment records do not document any treatment for fatigue, snoring, or sleep-related complaints.  However, the Veteran testified under oath that he experienced recurrent fatigue during his military service.  See the October 2008 RO hearing transcript, pgs. 2-3.  He has also asserted that his wife complained of his snoring during his active duty service.  See id.  The Board notes that the Veteran is competent to provide lay evidence of in-service symptomatology such as fatigue and snoring.  See Davidson, supra; see also Jandreau, supra; Buchannan, supra.  Accordingly, element (2) is arguably met.

There is currently no medical opinion of record that adequately addresses the issue of medical nexus.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claim.  VBA should take appropriate steps to secure any outstanding medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should schedule the Veteran for a VA examination with a physician with appropriate expertise for the purpose of determining the etiology of his sleep apnea.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  

The examiner should provide opinions, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea was incurred in or aggravated by his military service.  

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.  

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


